DECISION UPON RECONSIDERATION
HODGSON, Chief Judge:
Our original decision was released on 16 January 1984, and the case is again before us on a motion for reconsideration. The motion is granted.
The accused was sentenced to a bad conduct discharge, confinement at hard labor for six months and reduction to airman basic.
As a result of what appellate government counsel lightly term an “administrative oversight,” the accused served an additional 50 days’ post trial confinement beyond his minimum release date. Apparently, the supervisory authority’s action reducing the confinement portion of the sentence from six to four months was ignored by both the accused’s squadron and the confinement officer. We note, however, that all persons i.e., the accused *, staff judge advocate, trial defense counsel and convening authority, etc., having an official interest in the trial were provided a copy of the supervisory authority’s amelioratory action.
Confinement at hard labor is a severe punishment involving the deprivation of personal freedom for a specified period. It is axiomatic that a confined person is to be released once the confinement has been served. The failure of responsible individuals to insure that this is accomplished is something more than an “administrative oversight;” it is a clerical blunder warranting our sharpest criticism.
Under the facts and circumstances of this case, we conclude that the accused merits meaningful relief with respect to the remainder of his sentence. See United States v. Suzuki, 14 M.J. 491 (C.M.A.1981). Accordingly, we find appropriate only so much thereof as provides for confinement at hard labor for four months and reduction to airman. The findings of guilty and the sentence, as modified, are
AFFIRMED.
FORAY, Senior Judge, concurs.

 In a letter attached to the MOTION FOR RECONSIDERATION the accused suggests that "gross negligence" on the part of the base legal office in not forwarding his mail prevented him from knowing that the supervisory authority had granted clemency regarding confinement.